Citation Nr: 0003743	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-01 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 70 percent disabling.

Entitlement to an increased (compensable) evaluation for post 
inflammatory melanosis, right buttock.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



INTRODUCTION

The veteran had active service from August 1966 to July 1969.

This appeal arose from a June 1997 rating decision which, in 
pertinent part, continued a 30 percent disability evaluation 
for post-traumatic stress disorder.  This appeal also arose 
from a September 1997 rating decision which, in pertinent 
part, continued a non-compensable disability evaluation for 
post inflammatory melanosis, right buttock.  In a December 
1997 rating decision the disability evaluation for the 
veteran's post-traumatic stress disorder was increased to 70 
percent.

On February 4, 1999, the Board of Veterans' Appeals (Board) 
issued a decision, which, in pertinent part, denied the 
veteran's claim for an increased evaluation for post-
traumatic stress disorder and his claim for a compensable 
evaluation for post inflammatory melanosis, right buttock.  
The veteran appealed the Board's 1999 decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  By order dated June 18, 
1999, the Court vacated that portion of Board's decision and 
remanded the matters to the Board for compliance with the 
instructions in the joint motion for remand.  Copies of the 
Court's order and the joint motion for remand are included in 
the veteran's claims file.

As was noted in the Board decision of February 1999, the 
current record shows the veteran's claims for service 
connection for a back disability, a bilateral knee 
disability, a bilateral ankle disability and bilateral 
hearing loss were also denied in the June 1997 rating 
decision and a notice of disagreement was received in June 
1997.  However, a statement of the case addressing these 
issues has not yet been provided.  In his substantive appeal 
the veteran raised the issue of service connection for a 
kidney disability and the veteran's representative, in a 
February 1998 letter, raised the issues of the veteran's 
entitlement to special monthly compensation by reason of 
being housebound and an earlier effective date for the grant 
of a total rating for compensation purposes based on 
individual unemployability.  These matters were referred to 
the Regional Office (RO) for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The current manifestations of the veteran's post-
traumatic stress disorder are productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for post-
traumatic stress disorder.  The Board finds that this claim 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability for which the veteran is now 
seeking a higher disability evaluation.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.  

Factual Background

A Department of Veterans Affairs (VA) psychiatric examination 
was conducted in December 1994.  At this time the veteran 
described re-living a wide variety of stressful 
circumstances.  He did not describe nightmares or flashbacks 
of an intense type.  He described a limited range of interest 
and the inability to form really close relationships with 
anyone except his wife.  He had difficulty experiencing 
loving feelings toward others and tended to avoid.

The veteran did not demonstrate a sense of foreshortened 
future.  He had frequent difficulty falling asleep which was 
somewhat improved with medication.  Early on he had a great 
deal of difficulty with irritability which had settled some.  
He described a low level of hypervigilance much of the time.  
Exaggerated startle response had diminished a great deal. 

The veteran described negative reactions to authority 
figures, dependent upon his perception of their competency.  
He described much job instability, believing that he had held 
hundreds of jobs and generally leaving them because of 
supervisory difficulty. He was currently looking for work and 
thought he would get back into sales, probably security 
systems.

The veteran was cooperative and soft spoken.  Associations 
were intact and mood was pretty bland but showed no 
particular disorder.  He described times of feeling depressed 
and it was noted that he had never been treated for 
depression which, at most, appeared to be low level at the 
current time.  He was aware of downward mood changes and 
noted that it interfered with his functioning quite markedly.  
When he was not depressed he could manage sales work.  Memory 
was intact, insight was good and judgment was intact.  The 
diagnosis was post-traumatic stress disorder, chronic, mild 
to moderate.
In a March 1995 rating decision, service connection was 
granted for post-traumatic stress disorder, and a 10 percent 
disability evaluation was assigned.

VA outpatient treatment records reflect that the veteran was 
seen over the period from January 1995 to April 1995 for 
evaluation and treatment of post-traumatic stress disorder.  
The veteran's spouse, in a letter received in April 1995, 
indicated that the veteran had had several episodes of 
inability to control his anger and had had many episodes of 
depression, even to the point of contemplating suicide.  It 
was noted that he could not work for anyone and could not 
stay focused enough to be self-employed.

Another VA psychiatric examination was conducted in April 
1995.  At this time the veteran related that he had been in 
various lines of sales work over the years and stated that he 
had been reasonably successful for periods of time.  He 
referenced some good car selling jobs.  It was noted that 
ultimately the stress built up to the point where he was 
unable to manage it, conflicted with authority and usually 
quit the job or was sometimes fired.  He was discouraged 
about continuing in sales, thinking that he simply could not 
be successful.

The veteran described a lot of day-dreaming experiences, 
intrusive recollections.  He did not describe nightmares and 
did describe avoidance, as much as possible, of thoughts and 
reminders.  He described limited interests and a very narrow 
range of relationships, including persisting irritability and 
anger which interfered with relationships.  He described 
sleep difficulty, difficulty concentrating, hypervigilance 
and startle response.

Associations were intact and mood continued bland with no 
spontaneity.  The veteran was serious and discouraged.  He 
described having been quite depressed a couple of months ago 
but noted that he was better with Prozac.  Mental content 
revealed no evidence of reality distortion.  Memory for 
recent and past events was good, insight was good and 
judgment was intact.  The diagnoses were post-traumatic 
stress disorder, chronic; and depression, not otherwise 
specified.

In a July 1995 rating decision, the disability evaluation for 
the veteran's post-traumatic stress disorder was increased to 
30 percent.

The veteran, in a statement dated November 14, 1996, and 
received by VA on November 24, 1996, initiated a claim for an 
increased evaluation for post-traumatic stress disorder.

At the time of a March 1997 VA psychiatric examination it was 
noted that the veteran was not regularly employed.  He had 
dreams involving stressful situations, had recurrent 
stressful recollections and attempted to avoid reminders and 
activities related to Vietnam.  He described very 
significantly diminished interests and had definite feelings 
of estrangement from others, essentially relating to 
immediate family and to one friend.

The veteran had persistent symptoms of arousal with frequent 
sleep difficulty, frequent occasions of irritability and 
outbursts of anger, difficulty concentrating and periods of a 
markedly increased sense of vigilance.  He described periods 
of significant depression and presented the possibility of 
aspects of a mood disorder.  He was having difficulty in a 
rehabilitation program due to difficulty in maintaining 
energy and concentration.

The veteran was cooperative, not talkative and would give 
information with apparent candor.  Associations were intact 
and he appeared and presented himself as feeling at least 
mildly to moderately depressed, discouraged about how things 
were going and feeling that he was not contributing much.  
Mental content had a fair amount of self-derogation, 
considerable anger toward irresponsible authority figures, 
and concern about aspects of functioning which he saw as 
tending to deteriorate, including relationships and stress 
management.

Memory for recent and past events was intact, insight seemed 
quite good and judgment was intact.  The diagnoses were post-
traumatic stress disorder, chronic; and possible low grade 
cyclic disorder, cyclothymic, milder level of bipolar.  The 
examiner noted that the veteran appeared to have significant 
impairment related to post-traumatic stress disorder symptoms 
and that the veteran was clearly significantly limited in 
occupational and social capacities.

As noted above, a June 1997 rating decision continued a 30 
percent disability evaluation for post-traumatic stress 
disorder.

Records from VA Vocational Rehabilitation include a 
Counseling Record as well as a Supplemental Sheet.  In the 
Supplemental Sheet it was noted that the veteran's post-
traumatic stress disorder affected his ability to work with 
people, deal with stress and handle authority figures.  He 
was found in need of vocational rehabilitation services to 
include formal skill training in an area of work that would 
distance him from working with people on a regular and close 
basis.

Another VA psychiatric examination was conducted in September 
1997.  It was reported that the veteran had intense fears and 
daily anger outbursts which resulted in his failure to obtain 
and maintain employment.  He said that over the years he had 
made multiple attempts to work but invariably failed in 
working because he had difficulties with authority figures 
and was unable to work with others without getting into rage 
reactions on a daily basis.   He slept poorly and his energy 
fluctuated.  He had daily intrusive thoughts and recurrent 
thoughts of ambushes and fire fights that he had experienced 
when he was in the service.  He said that he was also 
extremely hypervigilant and hyperalert.

On examination, the veteran was alert and oriented for time, 
place and person.  He was neatly dressed and groomed.  His 
mood was down.  He denied thoughts of wanting to hurt himself 
or anyone else.  Findings were negative for hallucinations or 
delusional thinking.  He did admit to a feeling of doom and 
gloom for his present and future.  His long term memory was 
intact and his short term memory was poor.  He said he had no 
concentration and was unable to stay on any task.  He was 
assessed to have average intelligence.  The diagnosis was 
post-traumatic stress disorder.

As noted above, the disability evaluation for the veteran's 
post-traumatic stress disorder was increased to 70 percent in 
a December 1997 rating decision.  The effective date of the 
increase was November 24, 1996.  No notice of disagreement 
with the effective date of this increase was received.

The veteran, at the time of a March 1998 VA psychiatric 
evaluation, stated that the medication he was taking helped 
him maintain stability.  His anxiety level was still high and 
he continued to have uncontrolled, persistent fixation on his 
past war experiences.  He also suffered from wide mood swings 
and daily preoccupation.  He reported that intense fears and 
daily anger outbursts had remained unchanged and that he 
continued to be unemployable due to his disabilities.  He had 
difficulties with authority figures and was unable to work 
with others.  He reported having poor sleep and fluctuating 
energy levels.  He had daily intrusive and recurrent  
thoughts of ambushes and fire fights.  He had hypervigilance 
and hyperalertness.

On examination, the veteran was alert and oriented for time, 
place and person.  His grooming was adequate.  His mood was 
down and somewhat irritable.  He denied having any thoughts 
of wanting to hurt himself or anyone else.  There was no 
evidence of hallucinations or delusional thinking.  He did 
admit to suffering from feelings of doom and gloom for his 
present and future.  His long term memory and his short term 
memory were grossly intact.  Concentration and attention span 
were poor.  He was assessed to have average intelligence.  
The diagnoses included post-traumatic stress disorder.

Analysis

As noted above, in the Court's order of June 18, 1999, which 
vacated the portion of Board's February 4, 1999, decision 
pertaining to the issue of an increased evaluation for post-
traumatic stress disorder, the matter was remanded to the 
Board for compliance with the instructions in the joint 
motion for remand.  It was stated in that joint motion that 
the Board had failed to evaluate the veteran's entitlement 
under the old version of Diagnostic Code 9411, and cited 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), for the 
principle that where a regulation changes before the 
conclusion of the judicial appeal process, the version most 
favorable to the veteran will apply.

The Board has been directed to discuss the requirements for a 
higher rating for post-traumatic stress disorder under both 
the criteria which became effective November 7, 1996, as well 
as the old rating criteria.  The Board is constrained to 
limit such discussion of the requirements for a higher rating 
under the old rating criteria as the veteran's claim for an 
increased evaluation for post-traumatic stress disorder was 
received on November 24, 1996, several weeks after the new 
regulatory criteria for rating mental disorders became 
effective.  Accordingly, as the regulatory change became 
effective before the veteran's judicial appeal process began, 
the old rating criteria are inapplicable to this veteran's 
claim for an increased evaluation for post-traumatic stress 
disorder.

The Board notes that, where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

As indicated above, as of November 7, 1996, the regulations 
for rating mental disorders were revised.  Under Diagnostic 
Code 9411, a 100 percent evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In the present case, the Board notes that at the time of a 
March 1997 VA psychiatric examination the veteran described 
very significantly diminished interests, had definite 
feelings of estrangement from others, had frequent occasions 
of irritability and outbursts of anger, had difficulty 
concentrating and periods of markedly increased sense of 
vigilance and described periods of significant depression.

It was found that mental content had a fair amount of self-
derogation and  considerable anger toward irresponsible 
authority figures, and concern about aspects of functioning 
which the veteran saw as tending to deteriorate, including 
relationships and stress management.  The examiner in March 
1997 concluded that the veteran appeared to have significant 
impairment related to post-traumatic stress disorder symptoms 
and that the veteran was clearly significantly limited in 
occupational and social capacities.

At the time of the September 1997 VA examination the veteran 
reported that he had intense fears and daily anger outbursts 
which resulted in his failure to obtain and maintain 
employment and related that over the years he had made 
multiple attempts to work but invariably failed in working 
because he had difficulties with authority figures and was 
unable to work with others without getting into rage 
reactions on a daily basis.  He indicated that he had no 
concentration and was unable to stay on any task.

In March 1998 the veteran reported that he suffered from wide 
mood swings and daily preoccupation and stated that intense 
fears and daily anger outbursts had remained unchanged and 
that he continued to be unemployable due to his disabilities.  
He had difficulties with authority figures and was unable to 
work with others.  It was found that concentration and 
attention span were poor.

The veteran has not been shown to be experiencing such 
symptoms as persistent delusions or hallucinations; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives as 
the result of post-traumatic stress disorder.  Nevertheless, 
the recent evidence demonstrates the effect the veteran's 
post-traumatic stress disorder symptomatology has had on his 
ability to work and the Board finds that the requirements 
have been met for the assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder.  The benefit 
of the doubt has been resolved in the veteran's favor. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, Code 9411.


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is granted.  To this extent the appeal is 
allowed, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

In the aforementioned joint motion for remand it was 
indicated that, with respect to the veteran's claim for an 
increased (compensable) evaluation for post inflammatory 
melanosis, right buttock, he stated that this condition was 
worse during the summertime and in remission during the 
cooler weather.  After noting that the VA had conducted an 
examination of the veteran while the skin condition was in an 
inactive phase, the Board has been directed to remand the 
claim to the RO to readjudicate the claim based upon an 
adequate examination during the active phase of the veteran's 
skin condition.

Pursuant to the Court order, this claim is being REMANDED to 
the originating agency to take the following action as 
quickly as practicable:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected post inflammatory 
melanosis, right buttock.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
these records not included in the current 
claims file.

2.  The RO should advise the veteran to 
immediately contact the RO when his post 
inflammatory melanosis, right buttock, is 
in an active phase; at that time the RO 
should promptly schedule the veteran for 
a VA examination in order to determine 
the current severity of his post 
inflammatory melanosis, right buttock.  
All necessary tests and studies should be 
accomplished.  All clinical 
manifestations should be reported in 
detail.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for an increased (compensable) evaluation 
for post inflammatory melanosis, right 
buttock.  If the benefit sought on appeal 
is not granted, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The  veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 


